TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-18-00586-CV


               Sigma Alpha Epsilon Fraternity, Province Sigma Council of
            Sigma Alpha Epsilon Fraternity, James Balandrán, Michael Sophir,
                      Clark Brown, and John Kovalan, Appellants

                                               v.

                   Sigma Alpha Epsilon, Texas Rho Corporation and
              Sigma Alpha Epsilon Texas Rho House Corporation, Appellees


              FROM THE 261ST DISTRICT COURT OF TRAVIS COUNTY
  NO. D-1-GN-18-001839, THE HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING



                            MEMORANDUM OPINION


              The parties have filed a joint motion to dismiss this appeal. We grant the motion

and dismiss the appeal. See Tex. R. App. P. 42.1(a)(2).



                                             __________________________________________
                                             Thomas J. Baker, Justice

Before Justices Goodwin, Baker, and Triana

Dismissed on Joint Motion

Filed: February 6, 2019